                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:19-CV-141-KDB-DCK

 AAA SE STORAGE II, LLC,             )
                                     )
            Plaintiff,               )
                                     )
    v.                               )                          ORDER
                                     )
 JM ASSETS, LP, A-A-A STORAGE, LLC,  )
 BIG BEAR CONSTRUCTION, LTD., BIG    )
 BEAR CONSTRUCTION MANAGEMENT,       )
 LLC, GARY M. LONG, and JOHN MUHICH, )
                                     )
            Defendants.              )
                                     )

       THIS MATTER IS BEFORE THE COURT on the “Joint Motion To Stay All Deadlines

And Notice Of Settlement” (Document No. 21) filed February 20, 2020. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, and noting consent

of the parties, the undersigned will grant the motion.

       IT IS, THEREFORE, ORDERED that the “Joint Motion To Stay All Deadlines And

Notice Of Settlement” (Document No. 21) is GRANTED.                   This matter is STAYED until

otherwise ordered by this Court.

       IT IS FURTHER ORDERED that the parties shall file a Stiplation of Dismissal or Status

Report, on or before March 23, 2020.


                                          Signed: February 21, 2020
